J-S05017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.T., A MINOR,               IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: L.T., MOTHER,

                                                     No. 1375 MDA 2015


                      Appeal from the Decree July 10, 2015
               In the Court of Common Pleas of Lancaster County
                       Orphans' Court at No(s): 2014-1806


BEFORE: BENDER, P.J.E., SHOGAN, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                        FILED FEBRUARY 26, 2016

       L.T. (“Mother”) appeals from the decree granting the petition filed by

the Lancaster County Children and Youth Social Service Agency (the

“Agency”) to involuntarily terminate her parental rights to her daughter, S.T.

or S.A.T. (“Child”), pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and

(b).1 Mother’s counsel, Attorney Catharine I. Roland (“counsel”), has filed a

petition for leave to withdraw as counsel and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).          We grant counsel’s petition to

withdraw and affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Although the July 10, 2015 decree states that the orphans’ court
terminated Mother’s parental rights pursuant to section 2511(a)(6), it is
clearly a typographical error. See Orphans’ Court Memorandum Opinion,
7/10/15, at 1, 5, 7.
J-S05017-16


      The orphans’ court has set forth the relevant factual and procedural

history of this case as follows:

           SAT is a minor child, born [in 2006], in Lancaster County,
      PA. She currently resides in the Kinship Resource Home of her
      maternal great-uncle and great-aunt, [D.P and L.P] (hereinafter
      “Resource Family”).

            The birth mother of SAT, [L.T.] (hereinafter “Mother”), was
      born June 9, 1983. She currently resides at New Life for Girls
      (hereinafter “NLFG”), a faith-based drug and alcohol
      rehabilitation facility in Dover, PA. Mother was present at the
      hearings and represented by counsel.           She is contesting
      termination of her parental rights and testified at the hearing on
      March 24, 2015.

                                    * * *

             The Agency’s long history with the family began in 2008,
      after the Agency received reports concerning Mother’s substance
      abuse, inappropriate housing, and emotional maltreatment of
      SAT.     Referrals were also received in January 2009 and
      November 2010. The 2009 case was screened out. After
      conducting a home visit in 2010, the Agency discovered the
      home had no heat or electricity, there was no food in the home
      and the refrigerator contained mold. The bathtub was filled with
      dirty dishes. A voluntary Safety Plan was put into place in
      November 2010 and was revised in December 2010. The
      maternal grandparents were involved in the Safety Plan to
      assure SAT’s safety and welfare.        Mother’s initial level of
      cooperation with the Agency waned and a Petition for Legal
      Custody was filed January 21, 2011.             After numerous
      continuances, a Shelter Care hearing was held on April 5, 2011.
      SAT was placed in the temporary legal custody of the Agency,
      and the temporary physical custody of the maternal
      grandparents.     The Adjudication hearing was scheduled for
      May 3, 2011. However, on April 25, 2011, Mother violated the
      Safety Plan and the Agency filed a Petition for Temporary
      Custody and requested immediate placement of the child to
      insure her safety. A second Shelter Care hearing was held on
      May 31, 2011[,] continuing SAT in the temporary custody of the
      Agency.        SAT    was    adjudicated   dependent     at   the
      Adjudication/Disposition hearing on July 26, 2011. The Child


                                    -2-
J-S05017-16


     was placed in Kinship Care with maternal great aunt and uncle,
     [L.P. and D.P.] A Child Permanency Plan was approved with
     reunification as its primary goal. Mother successfully completed
     her plan and SAT was released into Mother’s physical custody.
     On January 31, 2012, legal custody was returned to Mother and
     the Court terminated supervision.

           Unfortunately, following the release of custody, Mother’s
     behavior again deteriorated.          The reunification lasted
     approximately 16 months.       The Agency received reports of
     Mother’s excessive drinking, Mother’s visits to her paramour in
     prison while SAT was home alone, and Mother’s inappropriate
     parenting. Following these reports, the Agency attempted to
     contact Mother. In response to the Agency’s messages, Mother
     stated she did not have a caseworker and did not want one.
     Mother refused to meet with caseworkers, allow caseworkers
     into the home, or talk to caseworkers without being able to
     record the conversations. Consequently, the caseworker visited
     SAT at school. SAT was approximately seven years of age at the
     time. When the caseworker attempted to speak with her, SAT
     stated, “I have the right to refuse to speak with you without a
     lawyer, a parent, and a recording device present.” SAT then
     stated she did not want to be taken away, immediately left the
     room, and ran down the hallway.

            Based on these reports and events, the Agency filed a
     Petition for Emergency Protective Custody of SAT on May 31,
     2013. A hearing was set for June 25, 2013. On June 3, 2013,
     the Agency was alerted that Mother reportedly planned to leave
     the state to flee from Court jurisdiction and the Agency before
     the hearing. As a result, the Agency filed a second Petition
     requesting immediate temporary placement. The Court granted
     the temporary relief and SAT was placed into the temporary
     custody of the Agency. The Shelter Care hearing was held on
     June 11, 2013. SAT was found to be a dependent child on
     July 9, 2013, and a Child Permanency Plan was approved. The
     components of Mother’s plan included mental health, drug and
     alcohol, to remain crime free, parenting, income, housing, and
     commitment. SAT was again placed in kinship care with the
     Resource Family with whom she resided during her first
     placement.

           Upon SAT’s second placement, Mother’s behavior
     continued to decline. She lacked sufficient income, lost her


                                  -3-
J-S05017-16


       housing, continued her substance abuse, and was incarcerated
       several times. N.T. 3/24/15, 164. She continued to manipulate
       the system and abuse drugs and alcohol.           Although she
       participated in therapy sessions, she was not invested in the
       process and made little progress. Mother admitted she really
       never changed her behavior over the last few years, but
       manipulated how the Agency viewed her in order to complete
       her plan. N.T. 3/24/15, 163-166. As her paranoia increased,
       she remained uncooperative with the Agency. In August of
       2014, Mother was charged with receiving stolen property and
       incarcerated for three weeks. After her release, Mother entered
       NLFG to address her substance abuse issues.

              The Agency caseworker testified that upon SAT’s second
       placement, SAT became more and more upset with Mother and
       during visits went in to a “coping mode.” Visits were suspended
       from August 5, 2014, through September 2, 2014, due to
       Mother’s incarceration and NLFG’s subsequent initial “black out”
       period.     Since Mother’s treatment began at NLFG, the
       caseworker started to note a change in Mother’s behavior. She
       testified that Mother is now attempting to make a true
       connection with SAT. SAT has thrived in her current placement.
       She maintains a structured daily routine, is gradually improving
       in school, and participates in several extracurricular activities.
       Her Resource Family makes sure she gets any additional help
       with school work and is active in her therapy.

Orphans’ Court Memorandum Opinion, 7/10/15, at 1–5 (footnotes omitted).

       On July 10, 2015, the orphans’ court entered a decree terminating

Mother’s parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), [(5)],

and 8.2    Mother timely filed a notice of appeal on August 10, 2015, along

with a concise statement of errors complained of on appeal pursuant to

____________________________________________


2
  On July 10, 2015, the orphans’ court also terminated the parental rights of
Child’s father, W.D.M., III (“Father”), pursuant to 23 Pa.C.S. § 2511(a)(1)
and (2). Father has not filed an appeal, nor is he a party to the present
appeal.



                                           -4-
J-S05017-16


Pa.R.A.P. 1925(a)(2)(i) and (b).3 On September 10, 2015, counsel filed a

petition to withdraw and Anders brief. Mother did not file a pro se brief or

retain alternate counsel for this appeal.

       Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he or she must do the following:

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record . . ., counsel
       has determined the appeal would be frivolous;

       (2) file a brief referring to anything that might arguably support
       the appeal, but which does not resemble a “no-merit” letter or
       amicus curiae brief; and

       (3) furnish a copy of the brief to defendant and advise him of his
       right to retain new counsel, proceed pro se or raise any
       additional points he deems worthy of the court’s attention.

In re: S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (emphasis in

original) (citation omitted). In In re V.E., 611 A.2d 1267, 1275 (Pa. Super.

1992), this Court extended the Anders principles to appeals involving the

termination of parental rights.

       “When considering an Anders brief, this Court may not review the

merits of the underlying issues until we address counsel’s request to
____________________________________________


3
    Mother originally filed a notice of appeal and a Pa.R.A.P. 1925(b)
statement on July 22, 2015, in the Lancaster County Court of Common Pleas
Juvenile Division and docketed in this Court at 1251 MDA 2015. This filing
was in error, however, because the proper division to appeal an orphans’
court matter in Lancaster County is the Office of the Register of Wills. On
August 10, 2015, Mother timely filed an appeal and Rule 1925(b) statement
with the appropriate division.      The action at 1251 MDA 2015 was
discontinued on October 13, 2015.



                                           -5-
J-S05017-16


withdraw.”   S.M.B., 856 A.2d at 1237. In Commonwealth v. Santiago,

978 A.2d 349 (Pa. 2009), our Supreme Court addressed the second

requirement of Anders, i.e., the contents of an Anders brief, and instructed

that the brief must:

      (1)    provide a summary of the procedural history and facts,
             with citations to the record;

      (2)    refer to anything in the record that counsel believes
             arguably supports the appeal;

      (3)    set forth counsel’s conclusion that the appeal is frivolous;
             and

      (4)    state counsel’s reasons for concluding that the appeal is
             frivolous. Counsel should articulate the relevant facts of
             record, controlling case law, and/or statutes on point that
             have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. “After an appellate court receives an Anders

brief and is satisfied that counsel has complied with the aforementioned

requirements, the Court then must undertake an independent examination

of the record to determine whether the appeal is wholly frivolous.” S.M.B.,
856 A.2d at 1237 (citation omitted). With respect to the third requirement

of Anders, that counsel inform the defendant of his or her rights in light of

counsel’s withdrawal, this Court has held that counsel must “attach to [his]

petition to withdraw a copy of the letter sent to [his] client advising




                                     -6-
J-S05017-16


him . . . of [his] rights.” Commonwealth v. Millisock, 873 A.2d 748, 752

(Pa. Super. 2005).4

       Here, counsel has complied with each requirement of Anders.

Counsel indicates that she conscientiously examined the record and

determined that an appeal would be frivolous.        Further, counsel’s Anders

brief comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago. Finally, the record contains a copy of the letter

that counsel sent to Mother, advising her of her right to proceed pro se or

retain alternate counsel and file additional claims, and stating counsel’s

intention to seek permission to withdraw. Accordingly, counsel has fulfilled

the procedural requirements for withdrawing from representation. Thus, we

will now review Mother’s claim on appeal regarding the termination of her

parental rights.

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
____________________________________________


4
   On September 14, 2015, counsel filed a copy of her letter to Mother,
dated July 22, 2015, in compliance with Commonwealth v. Millisock, 873
A.2d 748 (Pa. Super. 2005). In response to this Court’s September 18,
2015 order, on September 24, 2015, counsel filed a certificate of service for
the Anders brief and petition to withdraw as counsel.



                                           -7-
J-S05017-16


      A.3d 1179, 1190 (Pa. 2010).         If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 36
      A.3d [567, 572 (Pa. 2011) (plurality opinion)]. As has been
      often stated, an abuse of discretion does not result merely
      because the reviewing court might have reached a different
      conclusion. Id.; see also Samuel-Bassett v. Kia Motors
      America, Inc., ---Pa. ---, 34 A.3d 1, 51 (2011); Christianson
      v. Ely, 575 Pa. 647, 654, 838 A.2d 630, 634 (2003). Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration     of     manifest unreasonableness,    partiality,
      prejudice, bias, or ill-will. Id.

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re: R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      The termination of parental rights involves a bifurcated analysis,

governed by Section 2511 of the Adoption Act.


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child.


                                    -8-
J-S05017-16


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the matter sub judice, the orphans’ court terminated Mother’s

parental rights under sections 2511(a)(1), (2), (5), (8), and (b), which

provide as follows:

      § 2511. Grounds for involuntary termination

       (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of at
      least six months immediately preceding the filing of the petition
      either has evidenced a settled purpose of relinquishing parental
      claim to a child or has refused or failed to perform parental
      duties.

            (2) The repeated and continued incapacity, abuse, neglect
      or refusal of the parent has caused the child to be without
      essential parental care, control or subsistence necessary for his
      physical or mental well-being and the conditions and causes of
      the incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent.

                                   * * *

            (5) The child has been removed from the care of the
      parent by the court or under a voluntary agreement with an
      agency for a period of at least six months, the conditions which
      led to the removal or placement of the child continue to exist,
      the parent cannot or will not remedy those conditions within a
      reasonable period of time, the services or assistance reasonably
      available to the parent are not likely to remedy the conditions
      which led to the removal or placement of the child within a
      reasonable period of time and termination of the parental rights
      would best serve the needs and welfare of the child.

                                   * * *

           (8) The child has been removed from the care of the
      parent by the court or under a voluntary agreement with an
      agency, 12 months or more have elapsed from the date of
      removal or placement, the conditions which led to the removal

                                    -9-
J-S05017-16


      or placement of the child continue to exist and termination of
      parental rights would best serve the needs and welfare of the
      child.
                                  * * *

             (b) Other considerations.--The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      This Court may affirm the orphans’ court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).   In re M.T., 101 A.3d 1163, 1179 (Pa. Super. 2014) (en banc).

Because the orphans’ court addressed the evidence supporting termination

under only section 2511(a)(8), and because we agree with the orphans’

court decision to terminate Mother’s parental rights pursuant to that

subsection, we need not address the remaining subsections of the Adoption

Act. See In re N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011) (observing that

if we agree with the trial court’s decision as to termination of parental rights

under any subsection of 23 Pa.C.S. § 2511(a), we need not address the

remaining subsections).

      With regard to termination under subsection (a)(8), the orphans’ court

first referenced the uncontested fact that “[Child] was removed from


                                     - 10 -
J-S05017-16


Mother’s care by the Court for the second time in her young life in June

2013, and that more than 12 months have passed since placement.”

Orphans’ Court Memorandum Opinion, 7/10/15, at 7.           The court next

assessed whether the conditions leading to Child’s placement with the

Agency have persisted and considered the following evidence:

            Mother was unable to parent SAT when the termination
     proceedings began. Despite her current progress, Mother is still
     learning how to maintain boundaries and develop tools for
     raising a daughter and managing her addiction issues. She has
     yet to remedy the reasons SAT was placed in care 24 months
     ago.    Mother waited too long to start any significant or
     meaningful attempts to complete her plan.16 SAT is really no
     closer to returning home than she was when she was originally
     placed.    Termination does not require evaluating Mother’s
     willingness or ability to remedy the conditions that initially
     caused the placement.        It was her continued inability to
     complete her plan and cooperate with the Agency which allowed
     SAT to remain in care for a period of 24 months. The possibility
     that Mother might now be on track to complete her plan in a few
     years cannot cause SAT to remain in care indefinitely. SAT’s life
     “simply cannot be put on hold in the hope that [Mother] will
     summon the ability to handle the responsibility of parenting.” In
     re Z.P., 994 A.2d 1108, 1125 (Pa. Super. 2010). Consequently,
     the [orphans’ court] finds that clear and convincing evidence has
     been established that Mother’s deficiencies and the reasons for
     SAT’s placement continue to exist.
           16
                Mother has failed to demonstrate significant
           progress toward her plan. Mother’s [Permanency
           Plan] goals for reunification call on her to improve
           mental health functioning to the extent that she can
           care for her child; to remain free from drugs and
           misuse of alcohol; to remain crime free; to learn and
           use good parenting skills; to be financially stable in
           order to provide for herself and her child; to obtain
           and maintain a home free and clear of hazards for
           herself and her child; [and] to maintain an ongoing
           commitment to her child. See Petitioner’s Exhibit #1
           7/9/13.

                                   - 11 -
J-S05017-16


Orphans’ Court Memorandum Opinion, 7/10/15, at 12–13.

     The orphans’ court then addressed “the statutory consideration under

(a)(8) requir[ing] the Court to find that termination would best serve the

needs and welfare of this Child.”     Orphans’ Court Memorandum Opinion,

7/10/15, at 13. As noted,

     [W]hile both Section 2511(a)(8) and Section 2511(b) direct us
     to evaluate the “needs and welfare of the child,” we are required
     to resolve the analysis relative to Section 2511(a)(8), prior to
     addressing the “needs and welfare” of [the child], as proscribed
     by Section 2511(b); as such, they are distinct in that we must
     address Section 2511(a) before reaching Section 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc).

     The orphans’ court made the following observation as to its needs-

and-welfare-of-the-child analysis under subsection (a)(8): “The [c]ourt has

briefly touched upon the best interest standard in its above analysis.

However, since the [c]ourt must also consider what is in the best interest of

the child under Section 2511(b), the remainder of this Opinion will continue

with that analysis.” Orphans’ Court Memorandum Opinion, 7/10/15, at 13.

While this language could indicate that the orphans’ court improperly

conflated its section 2511(a)(8) needs-and-welfare discussion with its

section 2511(b) analysis, a careful reading of the court’s memorandum

opinion demonstrates that it adequately conducted a discrete section (a)(8)

needs-and-welfare review. Notably, the orphans’ court’s section 2511(a)(8)

examination included findings that:   (1) “Child has been involved with the

Agency and [the c]ourt for more than half of her life;” (2) although Mother

                                    - 12 -
J-S05017-16


had made significant personal progress “her recovery is separate from

[Child’s] need to recover from the harm she has suffered throughout her life

as a result of Mother’s issues; (3) Mother does not recognize the “need to

place [Child’s] interests above her own;” and (4) Mother does not appreciate

the damage to Child. Id. at 10–11.

     The orphans’ court also detailed the impact on Child if she was

reunited with Mother:

           SAT needs a loving and stable home. Mother’s solution is
     to have SAT join her at her rehabilitation facility. This would
     mean SAT would move to the NLFG facility to share a room with
     not just Mother but also with other women in the program. It
     would require a change of school, change of therapist, change of
     home. In the best case scenario, SAT and Mother would be in
     the treatment facility for no less than a year, but would then
     have to transition into living outside the facility, guaranteeing all
     those changes would again occur just a year later. During that
     two year interval, SAT would experience a lot of transition, a lot
     of waiting just to have the type of stable environment she has
     now. Even then, there is still the possibility of another failed
     attempt at reunification.

                                     * * *

            Because of her substance abuse issues, Mother’s priority
     has been, will be, and should be on her recovery.                  Her
     conversation is centered on her goals, her program
     requirements, and her hopes for the future, with little awareness
     or understanding of SAT’s goals, hopes, and needs. SAT needs
     to deal with her own issues, and that begins with insuring
     permanency and stability in her life. While Mother’s attitude and
     participation in visits has greatly improved, Mother structures
     the activities and the focus remains on her. She does not ask
     about SAT’s homework or things she is engaged with at school.
     It is difficult to believe SAT’s needs will be able to take priority at
     this early stage of Mother’s recovery. To require SAT to move to
     NLFG would, once again, displace SAT’s needs and interests in
     favor of Mother’s.

                                     - 13 -
J-S05017-16


Orphans’ Court Memorandum Opinion, 7/10/15, at 11–12 (record reference

and footnotes omitted).

      Our review reveals that the orphans’ court’s factual findings that

twelve months or more have elapsed from the date of Child’s removal, that

the conditions leading to Child’s removal continue to exist, and that

termination of Mother’s parental rights would best serve the needs and

welfare of Child are supported by the record. Moreover, the court’s section

2511(a)(8) analysis comports with the law.         We therefore turn to the

orphans’ court needs-and-welfare evaluation under section 2511(b).

      Our Supreme Court recently stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The orphans’ court set forth its section 2511(b) needs-and-welfare

scrutiny as follows:

            In analyzing the best interest of the child, the Court relied
      on Dr. Suzanne Ail’s testimony and bonding assessment and the
      recommendations of the Guardian Ad Litem and the child’s
      therapist in favor of termination. There is no question, based


                                    - 14 -
J-S05017-16


     upon the record, that termination of Mother’s parental rights is in
     the best interest of SAT and that the effect of that termination
     will not be harmful to SAT.

            The Agency presented the testimony of Dr. Ail who
     testified that the status of the bond between Mother and SAT is
     attenuated. Mother’s failure to do what was necessary to reunite
     with SAT over the past two years, followed years of instability
     which has had a devastating impact on SAT’s relationship with
     Mother. While Mother is making some progress, her focus is still
     on what she needs to do in her recovery. There has not been a
     lot of focus on the needs of SAT or that SAT’s recovery is going
     to require as much depth and time as Mother’s.

           Dr. Ail’s report states, “[t]he chronicity and severity of
     [Mother’s] substance abuse and mental illness has badly
     compromised SAT’s attachment to her mother.              She has
     repeatedly witnessed firsthand her mother’s reactivity, emotional
     manipulativeness, and physical violence.” SAT has had to live
     with uncertainty and had to endure the effects of Mother’s
     relapses. The result of which has manifested in SAT’s actions
     toward Mother: “I was expecting there to be anger, but what I
     saw was very intense and unrelenting, and that . . . concerned
     me about how deep that injury went.”

           While Dr. Ail concluded that Mother and SAT do have a
     bond, her report noted that the bond between SAT and the
     Resource Family is more significant. She testified that the
     Resource Family is more effective in providing limits and
     structure. She did not see the same anger and ambivalence
     with them that she saw with Mother, which would lead to
     challenging behavior.      When SAT became disgruntled, the
     Resource Parents remained calm and firm and she was able to
     regroup. Dr. Ail testified that SAT has a veneer of resiliency,
     which only predictability and consistency can help strengthen.

            The effects of Mother’s actions have traumatized SAT and
     that damage manifests in her behavior. She is still so unsure of
     the permanence of her current circumstances that she will not go
     to bed unless the Resource Mother lays down with her until she
     falls asleep. SAT becomes fearful if her Resource Family leaves
     her for an overnight or weekend. SAT’s teachers have reported
     that she has lacked confidence, has cried in school, and has
     indicated she did not think she could do anything. She needs

                                   - 15 -
J-S05017-16


     the stability of a family and a home, without the continuing
     threat or chance of being removed. There will not be any
     comfort and stability in SAT’s life until she knows that she is in a
     safe and permanent home.

            SAT’s therapist, Kellie Jacobs, testified that SAT has made
     significant progress in therapy with the help of her Resource
     Family, who have taken an active role in SAT’s treatment. While
     acknowledging SAT is flourishing in their care, Ms. Jacobs stated
     [she] does not believe SAT can survive another failed attempt at
     reunification.   Her hard won resiliency is still fragile and
     dependent on the stability of her current placement. Ms. Jacobs
     believes that Mother’s “manipulativeness, lack of accountability,
     failure to support her daughter’s treatment, paranoia, and
     inability to make choices congruent with her daughter’s best
     interest” have left a residual negative impact on SAT that
     manifests in an ambivalent attachment to Mother.

             Both Karen Kelly, Assistant Director of NLFG, and Rebecca
     Kern, Mother’s mentor at NLFG, testified to Mother’s substantial
     progress and rehabilitation. The testimony was probative as to
     the progress Mother has made and the potential for her to
     continue that progress. However, the Court does not find their
     testimony compelling or instructional in its decision on whether
     to terminate Mother’s parental rights. Their testimony centered
     on [the] NLGF (sic) program, Mother’s drug and alcohol
     rehabilitation, and Mother’s desire to have SAT at the rehab
     facility. Neither witness has met SAT nor has any knowledge of
     her needs outside of what Mother reports to them.

            Conversely, the Court found the testimony of Dr. Ail and
     Ms. Jacobs credible and persuasive.            This child needs
     permanency and stability. SAT’s development has been
     consistently disrupted in one way or another by Mother. While
     SAT does have a bond with Mother, it is not particularly
     meaningful or beneficial to SAT. It is clear from the evidence
     and testimony presented that this child has been adversely
     affected by Mother’s substance abuse and mental illness. It is
     equally clear that she appears to have found stability in her
     current kinship resource home. The Resource Family has been a
     longstanding and consistent stabilizing factor in SAT’s life. Their
     commitment has been unwavering, unlike Mother’s.               SAT
     flourishes in their care and demonstrates a strong attachment to
     them, which is both meaningful and beneficial to her welfare.

                                    - 16 -
J-S05017-16


     This bond should not be disrupted. She is in a pre-adoptive
     home that offers her the love, stability, and permanence which
     Mother has not been able to consistently provide to her.

            The Resource Family remain[s] supportive of Mother,
     affirming her potential. They are committed to maintaining
     SAT’s relationship with Mother and open to future possibilities
     should Mother maintain her current progress of stability and
     sobriety. They have indicated their willingness to allow Mother
     and SAT to continue to have contact, subject to the
     recommendation of SAT’s therapist. Dr. Ail and Ms. Jacobs
     testified they would recommend contact in the future if Mother
     continues her current progress.

            SAT has been in the custody of the Agency for over two
     years. Her life has finally begun to stabilize. She needs to
     remain in the home of her Resource Family. This child deserves
     the peace, comfort, and safety of knowing her current home is
     more than a temporary one. Termination of parental rights in
     furtherance of adoption by her great aunt and uncle is in her
     best interest.   To deny or further delay the stability and
     permanence that adoption would provide would be detrimental
     to SAT’s physical and emotional wellbeing. It is important that
     her current home is not a place of transition, but a forever
     home, where all of her needs will be met, and where she can
     flourish under the love, supervision and guidance of her great
     aunt and uncle.

Orphans’ Court Memorandum Opinion, 7/10/15, at 14–18 (record references

and footnotes omitted).

     Again, the orphans’ court’s factual findings are supported by the

record, and its legal conclusions are not the result of an error of law or an

abuse of discretion.      Accordingly, we concur with the orphans’ court’s

analysis with regard to section 2511(b).

     Finally, we are mindful that once satisfied that counsel has complied

with the Anders requirements, this Court undertakes an independent


                                    - 17 -
J-S05017-16


examination of the record to determine whether the appeal is wholly

frivolous.   S.M.B., 856 A.2d at 1237.      Thus, it is incumbent upon us to

discuss the issue raised in Mother’s Pa.R.A.P. 1925(b) statement that the

orphans’ court erred in terminating her parental rights “when expert

testimony was clear that Mother and child should remain in contact with

each other, thus termination of parental rights was not in the best interests

of the child under 25 Pa.C.S. 2511(b).”          Mother’s Pa.R.A.P. 1925(b)

statement, 8/10/15, at unnumbered 1.

      We previously recounted the orphans’ court’s thorough discussion of

the expert testimony in this matter recommending that Mother’s parental

rights to Child be terminated and concluded that the court’s termination

decision under section 2511(b) was factually supported and legally sound.

Regarding Mother’s specific claim that the expert testimony regarding the

possibility of future contact between Mother and Child contraindicates a

conclusion that termination was in Child’s best interest under section

2511(b), the orphans’ court concluded:

      The expert testimony does not state that Mother and child must
      or should remain in contact. The testimony is quite clear that the
      experts are in agreement that parental rights should be
      terminated and that any future contact is contingent upon Mother
      maintaining her sobriety, SAT’s therapist recommendation, and
      the continued approval of SAT’s Resource Family. Whether or not
      there will be future contact and what that contact will be is
      unknown at this time. That decision will be based upon what is in
      SAT’s best interest. In fact, the expert testimony of both . . .
      Dr. Suzanne Ail and Ms. Kellie Jacobs revealed that Mother and
      Child need some time apart to deal with their issues and that


                                   - 18 -
J-S05017-16


      maybe they can renew a relationship in the future. Dr. Ail
      testified:


            I believe that if [Mother] is able to run the course
            well and do what she needs to do and [SAT] is given
            the space and place that she needs, I really believe
            there is a strong likelihood that they will move
            toward a better place of reconciliation, and I think it
            is quite possible that, as an adult or even as a late
            adolescent, [SAT] would be seeking out more time
            with [Mother] and an even closer relationship with
            [Mother] . . . I don’t think [SAT] and [Mother] can do
            that work in conjunction at this particular point with
            the two of them together.

                                       * * *

            The expert testimony and the gracious decision of the
      Resource Family to remain open to the idea of conditional
      contact between SAT and Mother certainly cannot to be
      construed as clear evidence that termination of parental rights is
      not in SAT’s best interest.

Orphans’ Court Opinion Sur Appeal, 8/5/15, at unnumbered 2. The orphans’

court’s assessment of the expert testimony is supported by the record and is

free from legal error. Accordingly, Mother’s argument that the expert

testimony can be construed favorably as to retention of her parental rights is

without merit.

      Therefore, after a careful and independent review of the record, and

identifying no other non-frivolous issues, we conclude that the orphans’

court’s findings are supported by clear and convincing, competent evidence,

and that it reasonably concluded that the elements of section 2511(a)(8)

and (b) were met by the facts before it. We discern no abuse of discretion

or error of law in this decision. Accordingly, we affirm the orphans’ court’s

                                    - 19 -
J-S05017-16


decree terminating Mother’s parental rights, and we grant the petition to

withdraw as counsel.

     Decree affirmed. Petition to withdraw as counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/2016




                                  - 20 -